116 S.E.2d 175 (1960)
253 N.C. 64
Glenn Maze SEARCY, Employee,
v.
Harry J. BRANSON, d/b/a Harry James Branson Company, Employer; and Nationwide Mutual Insurance Company, Carrier.
No. 93.
Supreme Court of North Carolina.
September 28, 1960.
*176 Elmore & Martin, Asheville, for plaintiff.
Williams, Williams & Morris; J. N. Golding, Asheville, for defendants.
DENNY, Justice.
The appellants insist that the evidence of the plaintiff is insufficient to support the finding that his injury arose out of and in the course of his employment.
Under our practice, if there is any competent evidence to support a finding of fact of the Industrial Commission, such finding is conclusive on appeal, even though there is evidence that would have supported a finding to the contrary. Creighton v. Snipes, 227 N.C. 90, 40 S.E.2d 612; Rewis v. New York Life Ins. Co., 226 N.C. 325, 38 S.E.2d 97; Kearns v. Biltwell Chair & Furniture Co., 222 N.C. 438, 23 S.E.2d 310.
In our opinion, there is competent evidence to support the Commission's crucial findings in this case. The record presents only a factual dispute which we are not permitted to review except to determine whether or not the findings of the Commission are supported by any competent evidence. "The courts are not at liberty to reweigh the evidence and to set aside the findings of the Commission, simply because other inferences could have been drawn and different conclusions might have been reached. Tennant v. Peoria & P. U. R. Co., 321 U.S. 29, 35, 64 S. Ct. 409, 88 L. Ed. 520, 525." Rewis v. New York Life Ins. Co., supra [226 N.C. 325, 38 S.E.2d 100].
In the instant case, as in Edwards v. Piedmont Publishing Co., 227 N.C. 184, 41 S.E.2d 592, the medical testimony is to the effect that the lifting of the section of tile *177 in the manner described by the plaintiff was, in the opinion of the medical expert, sufficient to have produced his injury. See also Faires v. McDevitt & Street Co., 251 N.C. 194, 110 S.E.2d 898 and Smith v. Cabarrus Creamery Co., 217 N.C. 468, 8 S.E.2d 231. The facts in the cases of Hensley v. Farmers Federation Cooperative, 246 N.C. 274, 98 S.E.2d 289; Holt v. Cannon Mills Co., 249 N.C. 215, 105 S.E.2d 614, and Turner v. Burke Hosiery Mill, 251 N.C. 325, 111 S.E.2d 185 are distinguishable from those herein.
The judgment of the court below is
Affirmed.